DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to applicant's amendment filed on 17 November 2021.  The amendment filed 17 November 2021 amended claims 1, 7, and 13.  Currently Claims 1-18 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 14 May 2020.  

Response to Arguments

Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive.

The Applicant argues on page 10 that “Imes fails to disclose at least “a data terminal configured to… display energy consumption-related data received over a network” and “the data terminal is further configured to display the new energy consumption related data and the new suggestion about the action for energy saving, in response to detecting the user input to select the one of the plurality of buttons.”. 
The Examiner respectfully disagrees.


The Applicant argues on pages 10-11 that “the phrase comparable in certain respects to is not legal terminology or a specific analysis of references, and this phrase is thus highly ambiguous”. 
The Examiner respectfully disagrees.
In response to the arguments upon review of the MPEP there appears to be no specific limitation upon wording with respect to making a 103 obvious rejection.  Specifically in the MPEP 2144 (III) notes that “The examiner must apply the law consistently to each application after considering all the relevant facts. If the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on the rationale used by the court to support an obviousness rejection. "The value of the exceedingly large body of precedent wherein our predecessor courts and this court have applied the law of obviousness to particular facts, is that there has been built a wide In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990)”.  This is viewed to indicate that there is a large body of work regarding the examination of an application and there is a large spectrum accompanying reasoning and is not limited to specific wording.  
Additionally even as there is not specific list of words that cannot be used, the Examiner points out that with respect to MPEP 2143 (I) (C) (2) specifically notes “a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention”.  So this is viewed that the MPEP does in fact use of the word “comparable” with respect to laying out an obviousness rejection.  Therefore it is not viewed to be inappropriate to use the term comparable.  The rejection is therefore maintained.

The Applicant argues on page 11 that “Examiner argues on pages 7-8 that the Ahmad, Karjalainen, and Imes can combined in a 103 rejection strictly because they are analogous art.  This argument misapprehends the analogous art test”. 
The Examiner respectfully disagrees.
In response to the arguments upon review of the previous Office Action on pages 7-8 there is no response to arguments or arguments presented related to analogous art.  Additionally it is noted that in the previous Office Action there were no responses to arguments as it was noted that the arguments were moot in view of new grounds of rejection.  The Examiner further notes that in the previous rejections the Examiner at no point stated that references were combined merely because they were analogous.  In all previous use of obviousness rejections 

Applicant's arguments filed 17 November 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, Farugui and Sergici, Sanem and Sharif, Ahmed, The impact of informational feedback on energy consumption - A survey of the experimental evidence, 2010, Elsevier, Energy 35, pp. 1598-1608 (Year: 2010) (hereafter Ahmad) in view of Karjalainen, Sami, Consumer preferences for feedback on household electricity consumption, 2011, Energy and Building, vol. 43, pp. 458-467 (year 2011) (hereafter Karajalainen) in further view of Imes (U.S. Patent Publication 2011/0015802 A1) (hereafter Imes) in further view of VAN HALTEREN et al. (U.S. Patent 2014/0122104 A1) (hereafter Van Halteren).
	
Referring to Claim 1, Ahmad teaches a system, comprising:

a data terminal configured to (see; pg. 1604, col. 1, sec. 3.3.2 – col. 2 of Ahmad teaches an information display device).

receive electrical power data from a sensor: (see; pg. 1604, col. 1, sec. 3.3.2 – col. 2 of Ahmad teaches an information display device that displays electrical usage data that is gathered from the house (i.e. sensor)).

detect user input: (see; pg. 1604, col. 2, par. 1 of Ahmad teaches interactive tools for the users to get additional information as provided by the information display device).

display energy consumption-related data received over a network: (see; pg. 1604, col. 1, sec. 3.3.2 – col. 2 of Ahmad teaches an displaying of energy usage in real time connected by information display device (IDP) using online tools).

a data providing apparatus, connected to the data terminal over the network and configured to transmit the energy consumption-related data to the data terminal over the network, (see; pg. 1604, col. 1, sec. 3.3.2 – col. 2 of Ahmad teaches providing a that is 

the data terminal transmits the response data and the electrical power data to the data providing apparatus over the network: (see; pg. 1604, col. 2, sec. 3.3.2.2 of Ahmad teaches a response and survey data recorded from a user and IDP device which also displays power data).

the data providing apparatus (see; pg. 1604, col. 2, par. 1 of Ahmad teaches interactive tools for the users to get additional information as provided by the information display device to display energy use data).

transmits the new energy consumption-related data to the data terminal over the network (see; pg. 1604, col. 1, sec. 3.3.2.2 – pg. 1605, col. 1 of Ahmad teaches based on the user expressing interest and wants additional information providing the requested information).

Ahmad does not explicitly disclose the following limitation, however,

Karjalainen teaches the energy consumption-related data includes a suggestion about an action for energy savings (see; pg. 459, col. 2, sec. 2.2.2) - pg. 460, col. 1, par. (2) of Karjalainen teaches energy consumption related data includes advice about action for energy savings so as to improve their energy related behavior), and 
determines an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption-related data, based on the response data included in the user input (see; pg. 458, col. 2, sec. 2.1, pg. 459, col. 2, sec. 2.2.2 0 pg. 460, par. 2, pg. 466, col. 1 sec. 5 – col. 2 of Karjalainen teaches determining how to get users motivated (i.e. acceptability level) to and get interested in energy consumption, which is drawn from interest based on interviews with the energy consumer (i.e. user input)), and
generates new energy consumption-related data based on the electrical power data and the determined acceptability level, (see; pg. 458, col. 2, sec. 2.1, pg. 459, col. 2, sec. 2.2.2 0 pg. 460, par. 2, pg. 466, col. 1 sec. 5 – col. 2 of Karjalainen teaches determining how to get 

The Examiner notes that Ahmad teaches similar to the instant application discloses the impact of informational feedback on energy consumption with surveys and experimental evidence. Specifically, Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Karjalainen provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad which impact of informational feedback on energy consumption with surveys and experimental evidence as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information.  However, Ahmad fails to disclose the energy consumption-related data includes a suggestion about an action for energy savings, the user input includes response data regarding the displayed energy consumption-related data that includes the suggestion, determines an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption-related data, based on the response data included in the user input, and generates new energy consumption-related data based on the electrical power data and the determined acceptability level.

Karjalainen discloses the energy consumption-related data includes a suggestion about an action for energy savings, the user input includes response data regarding the displayed energy consumption-related data that includes the suggestion, determines an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption-related data, based on the response data included in the user input, and generates new energy consumption-related data based on the electrical power data and the determined acceptability level.

It would be obvious to one of ordinary skill in the art to include in the electrical analysis and data presentation (system/method/apparatus) of Ahmad the energy consumption-related data includes a suggestion about an action for energy savings, the user input includes response data regarding the displayed energy consumption-related data that includes the suggestion, determines an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption-related data, based on the response data included in the user input, and generates new energy consumption-related data based on the electrical power data and the determined acceptability level as taught by Karjalainen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmad and Karjalainen teach the collection of energy usage and providing information based on the interest of the user and they do not contradict or diminish the other alone or when combined.

Ahmad in view of Karjalainen does not explicitly disclose the following limitations, however,

Imes teaches display a plurality of buttons, and detect user input to select one of the plurality of buttons (see; Figure 7 of Imes teaches a display including selectable buttons (716, 722) so that a user can input information and Figure 10 provides a display that includes additional control buttons for users), and 
the user input to select the one of the plurality of buttons causes the data terminal to generate response data regarding the displayed energy consumption-related data that includes the suggestion (see; Figure 7 of Imes teaches a display that provides a user input that 
based on the response data generated by the user input to the one of the plurality of buttons (see; Figure 7 of Imes teaches based on the data displayed provides an ability for the user to make inputs including related to displayed energy saving level 724 (this display is viewed as a suggestion as it lets the user know how there usage is performing)), and
the data terminal is further configured to display the new energy consumption-related data and the new suggestion about the action for energy saving, in response to detecting the user input to select the one of the plurality of buttons (see; par. [0155] of Imes teaches a user can use a networked device with a display that contains suggestions that are sent to the user which can provide suggestions to change an indoor temperature to manage energy (i.e. saving) because known energy cost increases are alerted to the user, then the user can initiate a control action based on the suggestion to change the temperature).

The Examiner notes that Ahmad teaches similar to the instant application discloses the impact of informational feedback on energy consumption with surveys and experimental evidence. Specifically, Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Karjalainen provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad which impact of informational feedback on energy consumption with surveys and experimental evidence as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Imes provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad and Karjalainen which a home energy management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to 

Ahmad and Karjalainen discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information.  However, Ahmad and Karjalainen fails to disclose display a plurality of buttons, and detect user input to select one of the plurality of buttons, the user input to select the one of the plurality of buttons causes the data terminal to generate response data regarding the displayed energy consumption-related data that includes the suggestion, and based on the response data generated by the user input to the one of the plurality of buttons, 

Imes discloses display a plurality of buttons, and detect user input to select one of the plurality of buttons, the user input to select the one of the plurality of buttons causes the data terminal to generate response data regarding the displayed energy consumption-related data that includes the suggestion, and based on the response data generated by the user input to the one of the plurality of buttons.

It would be obvious to one of ordinary skill in the art to include in the electrical analysis and data presentation (system/method/apparatus) of Ahmad and Karjalainen display a plurality of buttons, and detect user input to select one of the plurality of buttons, the user input to select the one of the plurality of buttons causes the data terminal to generate response data regarding the displayed energy consumption-related data that includes the suggestion, and based on the response data generated by the user input to the one of the plurality of buttons as taught by Imes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmad, Karjalainen, and Imes teach the collection of energy usage and providing information 

Ahmad in view of Karjalainen in further view of Imes does not explicitly disclose the following limitation, however,

Van Halteren teaches selecting a template of wording for the new suggestion about the action (see; par. [0039]-[0040] of Van Halteren teaches a learning algorithm that determines and selects more appropriate text, par. [0030] in order to be more persuasive based on determined patterns, behaviors, and assessment of the user). 

The Examiner notes that Ahmad teaches similar to the instant application discloses the impact of informational feedback on energy consumption with surveys and experimental evidence. Specifically, Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Karjalainen provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad which impact of informational feedback on energy consumption with surveys and experimental evidence as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Imes provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad and Karjalainen which a home energy management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Van Halteren provides detecting and triggering events relating to a subject and in order to suggest actions to the user to make necessary changes and as it is comparable in certain respects to Ahmad, Karjalainen, and Imes information is collected and presented to the user in order to get a response to change their behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the 

Ahmad, Karjalainen, and Imes discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information.  However, Ahmad, Karjalainen, and Imes fails to disclose display a plurality of buttons, and detect user input to select one of the plurality of buttons, the user input to select the one of the plurality of buttons causes the data terminal to generate response data regarding the displayed energy consumption-related data that includes the suggestion, and based on the response data generated by the user input to the one of the plurality of buttons, 

Van Halteren discloses display a plurality of buttons, and detect user input to select one of the plurality of buttons, the user input to select the one of the plurality of buttons causes the data terminal to generate response data regarding the displayed energy consumption-related data that includes the suggestion, and based on the response data generated by the user input to the one of the plurality of buttons.

It would be obvious to one of ordinary skill in the art to include in the electrical analysis and data presentation (system/method/apparatus) of Ahmad, Karjalainen, and Imes display a plurality of buttons, and detect user input to select one of the plurality of buttons, the user input to select the one of the plurality of buttons causes the data terminal to generate response data regarding the displayed energy consumption-related data that includes the suggestion, and based on the response data generated by the user input to the one of the plurality of buttons as taught by Van Halteren since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmad, Karjalainen, Imes, and Van Halteren teach the 


	Referring to Claim 2, see discussion of claim 1 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the system above, Ahmad further discloses a system having the limitations of:

the data providing apparatus is configured to determine, based on the electrical power data, whether or not the consumer has implemented an action that is based on the energy consumption-related data, and to change said acceptability level based on a result of the determination (see; pg. 1604, col. 3.3.2.1 – pg. 1605, col. 1 of Ahmad teaches an information display device that provides power usage and provides to the user information providing changes in usage in the form of updated usage data in a real time manner and the users indicate that they would like more information (i.e. level of interest)).


	Referring to Claim 3, see discussion of claim 1 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the system above, Ahmad further discloses a system having the limitations of:

the data providing apparatus is configured to determine the energy consumption-related data based also on data indicating a dweller attribute being a property of the consumer (see; pg. 1604, col. 1. pg. 3.3.2 of Ahmad teaches determining the energy consumption is related to residential customers or commercial data).


	Referring to Claim 7, Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches a method for providing energy consumption related data.  Claim 7 

	Referring to Claim 8, see discussion of claim 7 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the method above Claim 8 recites the same or similar limitations as those addressed above in claim 2, Claim 8 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 9, see discussion of claim 7 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the method above Claim 9 recites the same or similar limitations as those addressed above in claim 3, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 3.

Referring to Claim 13, Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches a computer readable medium for providing energy consumption related data.  Claim 13 recites the same or similar limitations as those addressed above in claim 1, Claim 13 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 14, see discussion of claim 13 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the computer readable medium above Claim 14 recites the same or similar limitations as those addressed above in claim 2, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 2.

Referring to Claim 15, see discussion of claim 13 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the computer readable medium above Claim 15 recites the same or similar limitations as those addressed above in claim 3, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 3.


Claim 4, 5, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, Farugui and Sergici, Sanem and Sharif, Ahmed, The impact of informational feedback on energy consumption - A survey of the experimental evidence, 2010, Elsevier, Energy 35, pp. 1598-1608 (Year: 2010) (hereafter Ahmad) in view of Karjalainen, Sami, Consumer preferences for feedback on household electricity consumption, 2011, Energy and Building, vol. 43, pp. 458-467 (year 2011) (hereafter Karajalainen) in further view of Imes (U.S. Patent Publication 2011/0015802 A1) (hereafter Imes) in further view of VAN HALTEREN et al. (U.S. Patent 2014/0122104 A1) (hereafter Van Halteren) in further view of Le Roux et al. (U.S. Patent Publication 2011/0264291 A1) (hereafter Le Roux).

	Referring to Claim 4, see discussion of claim 1 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the system above, Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren does not explicitly disclose a system having the limitations of, however,

Le Roux teaches the data providing apparatus is configured to transmit data including a questionnaire for inquiring about the dweller attribute to the data terminal, to acquire an answer to the questionnaire based on a content of the user input at the data terminal, and to update the data indicating the dweller attribute based on the acquired answer (see; par. [0051], par. [0068], and par. [0089] of Le Roux teaches transmit data including a survey or questionnaire for a consumer in a home and using the information to provide a specific example to help a consumer better understand the effect of selecting a demand response with respect to cost).

The Examiner notes that Ahmad teaches similar to the instant application discloses the impact of informational feedback on energy consumption with surveys and experimental evidence. Specifically, Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Karjalainen provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad which impact of informational feedback on energy consumption with surveys and experimental evidence as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Imes provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad and Karjalainen which a home energy management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Van Halteren provides detecting and triggering events relating to a subject and in order to suggest actions to the user to make necessary changes and as it is comparable in certain respects to Ahmad, Karjalainen, and Imes information is collected and presented to the user in order to get a response to change their behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Le Roux provides the analyzing of energy usage in order to affect changes in the energy usage and as it is comparable in certain respects to Ahmad, Karjalainen, Imes, and Van Halteren which impact of informational feedback based on collected information as well as the instant application it is viewed as analogous art and is viewed as 

Ahmad, Karjalainen, Imes, and Van Halteren discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information including suggestions based on collected information.  However, Ahmad, Karjalainen, Imes, and Van Halteren fails to disclose the data providing apparatus is configured to transmit data including a questionnaire for inquiring about the dweller attribute to the data terminal, to acquire an answer to the questionnaire based on a content of the user input at the data terminal, and to update the data indicating the dweller attribute based on the acquired answer.

Le Roux discloses the data providing apparatus is configured to transmit data including a questionnaire for inquiring about the dweller attribute to the data terminal, to acquire an answer to the questionnaire based on a content of the user input at the data terminal, and to update the data indicating the dweller attribute based on the acquired answer.

It would be obvious to one of ordinary skill in the art to include in the electrical analysis and data presentation (system/method/apparatus) of Ahmad, Karjalainen, Imes, Van Halteren the data providing apparatus is configured to transmit data including a questionnaire for inquiring about the dweller attribute to the data terminal, to acquire an answer to the questionnaire based on a content of the user input at the data terminal, and to update the data indicating the dweller attribute based on the acquired answer as taught by Le Roux since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmad, Karjalainen, Imes Van Halteren and Le Roux teach the collection of energy usage and providing information based on the interest of the user and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 4 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren in further view of Le Roux teaches the system above, Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren does not explicitly disclose a system having the limitations of, however,

Le Roux teaches the data providing apparatus is configured to determine, based on the electrical power data, whether or not it is highly probable that the dweller attribute has changed, and to transmit the data including the questionnaire when determining that it is highly probable that the dweller attribute has changed (see; par. [0041]-[0042], par. [0051], par. [0068], par. [0081]-[0082], and par. [0089] of Le Roux teaches determine based on consumer energy consumption over time if the consumer is willing to be affected by demand response acceptance).

The Examiner notes that Ahmad teaches similar to the instant application discloses the impact of informational feedback on energy consumption with surveys and experimental evidence. Specifically, Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Karjalainen provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad which impact of informational feedback on energy consumption with surveys and experimental evidence as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Imes provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad and Karjalainen which a home energy management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to 

Ahmad, Karjalainen, Imes, and Van Halteren discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information including suggestions based on collected information.  However, Ahmad, Karjalainen, Imes, and Van Halteren fails to disclose the data providing apparatus is configured to determine, based on the electrical power data, whether or not it is highly probable that the dweller attribute has changed, and to transmit the data including the questionnaire when determining that it is highly probable that the dweller attribute has changed.

Le Roux discloses the data providing apparatus is configured to determine, based on the electrical power data, whether or not it is highly probable that the dweller attribute has changed, and to transmit the data including the questionnaire when determining that it is highly probable that the dweller attribute has changed.

It would be obvious to one of ordinary skill in the art to include in the electrical analysis and data presentation (system/method/apparatus) of Ahmad, Karjalainen, Imes, Van Halteren the data providing apparatus is configured to determine, based on the electrical power data, whether or 


	Referring to Claim 10, see discussion of claim 9 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the method above Claim 10 recites the same or similar limitations as those addressed above in claim 4, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 11, see discussion of claim 10 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the method above Claim 11 recites the same or similar limitations as those addressed above in claim 5, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Referring to Claim 16, see discussion of claim 15 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the computer readable medium above Claim 16 recites the same or similar limitations as those addressed above in claim 4, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 4.

Referring to Claim 17, see discussion of claim 16 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the computer readable medium above Claim 17 recites the same or similar limitations as those addressed above in claim 5, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 5.


Claim 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, Farugui and Sergici, Sanem and Sharif, Ahmed, The impact of informational feedback on energy consumption - A survey of the experimental evidence, 2010, Elsevier, Energy 35, pp. 1598-1608 (Year: 2010) (hereafter Ahmad) in view of Karjalainen, Sami, Consumer preferences for feedback on household electricity consumption, 2011, Energy and Building, vol. 43, pp. 458-467 (year 2011) (hereafter Karajalainen) in further view of Imes (U.S. Patent Publication 2011/0015802 A1) (hereafter Imes) ) in further view of VAN HALTEREN et al. (U.S. Patent 2014/0122104 A1) (hereafter Van Halteren) in further view of SILVERMAN (U.S. Patent Publication 2010/0076835 A1) (hereafter Silverman).

	Referring to Claim 6, see discussion of claim 1 above, while Ahmad in view of Karjalainen in further view of Imes teaches the system above, Ahmad in view of Karjalainen in further view of Imes does not explicitly disclose a system having the limitations of, however,

Silverman teaches the data providing apparatus is configured to determine a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented, and to change wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage (see; par. [0004], par. [0127], par. [0135], and par. [0259] of Silverman teaches determining based on a processes taking into account a stage of a user the awareness, interest, desire, and readiness to perform an action in a time variant manner the willingness of a user to participate based on provided incentives and includes home energy consumption).

The Examiner notes that Ahmad teaches similar to the instant application discloses the impact of informational feedback on energy consumption with surveys and experimental evidence. Specifically, Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Karjalainen provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad which impact of informational feedback on energy consumption with surveys and experimental evidence as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Imes provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad and Karjalainen which a home energy management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Van Halteren provides detecting and triggering events relating to a subject and in order to suggest actions to the user to make necessary changes and as it is comparable in certain respects to Ahmad, Karjalainen, and Imes information is collected and presented to the user in order to get a response to change their behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Silverman provides variable incentive and virtual market system and as it is comparable in certain respects to Ahmad, Karjalainen, Imes, and Van Halteren which impact of informational feedback based on collected information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ahmad, Karjalainen, Van Halteren and Imes discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information.  However, Ahmad, Karjalainen, Van Halteren and Imes fails to disclose the data providing apparatus is configured to determine a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented, and to change wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage.

Silverman discloses the data providing apparatus is configured to determine a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented, and to change wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage.

It would be obvious to one of ordinary skill in the art to include in the electrical analysis and data presentation (system/method/apparatus) of Ahmad, Karjalainen, Imes, and Van Halteren the data providing apparatus is configured to determine a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented, and to change wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage as taught by Silverman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmad, Karjalainen, Imes, Van Halteren and Silverman teach the collection of energy usage and providing information based on the interest of the user and they do not contradict or diminish the other alone or when combined.


Referring to Claim 12, see discussion of claim 7 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 6, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Referring to Claim 18, see discussion of claim 13 above, while Ahmad in view of Karjalainen in further view of Imes in further view of Van Halteren teaches the computer readable medium above Claim 18 recites the same or similar limitations as those addressed above in claim 6, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623